Title: To James Madison from Marien Lamar, 17 October 1804 (Abstract)
From: Lamar, Marien
To: Madison, James


17 October 1804, Madeira. “I have the honor to acknowledge your Official letter of the 23rd. June ulto. and agreeable to your Orders I have ceased to receive the National Duty on Wines, shipped in American Bottoms; which had been levied by my Predecessors for the purpose of supporting our Hospital here and for the maintainence of distressed and shipwrecked Mariners: I must beg leave at the same time to observe that this did not fall on the Vessels of the United States, but on the Merchants, who shipped the Wines; in the shipping price of which, it is considered as one of the charges included.
“Having informed Dr. William Gourlay, the Physician who had been employed by my Predecessors; that a permanent Salary was incompatible with the practice of the United States, but only such remunerations as his actual services may entitle him to hereafter; and desired him to render me such Documents as he could p⟨ro⟩duce, to substantiate his claim: he presented to me an Official Statement of his Account, duely certified and adju⟨st⟩ed by my immediate Predecessor at the time of his leaving the Island; and also a Voucher signed by two respectable Physicians; both which I have the honor to enclose: by the former it appears a balance is due to Dr. William Gourlay of Rs. 806$250: equal at 5s/6d. ⅌ 1000rs. to £221..14..4½ Sterling for which, in conformity to your directions; I have drawn on you this day, in his favor at Sixty days sight.
“From the extent of Commerce to this Island in Vessels of the United States, and the number of Seamen, that are co⟨n⟩sequently liable to be received into the Hospital, I presum⟨e⟩ this method will be more expensive, than the Salary.”
